Case 2:19-cv-08229-KM-SCM Document 16 Filed 11/26/19 Page 1 of 1 PageID: 60



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  PABLO HUANCA
           Plaintiff,                       Civil Action No. 19-822g (1CM)

  v.

  JET MOUNTAIN DEVELOPMENT
  LLC., ET AL                               ORDER OF DISMISSAL

                 Defendants.


       This matter having been reported settled and the Court having

administratively terminated the action for sixty (60) days so that the parties

could submit the papers necessary to terminate the case, see Fed. R. Civ. P.

41(a)(1)(A)(ii), L. Civ. 1?. 41.1, and the sixty-day time period having passed

without the Court having received the necessary papers;

       IT IS on this 26th day of November, 2019,

       ORDERED that the Clerk of the Court shall reopen the case and make a

new and separate docket entry reading “CIVIL CASE REOPENED”; and it is

further

       ORDERED that this matter be, and the same hereby is, DISMISSED

WITH PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                                            /(J
                                             KEVIN MCNULTY
